Order filed, March 20, 2012.




                                             In The

                        Fourteenth Court of Appeals
                                         ____________

                                     NO. 14-12-00167-CV
                                       ____________

                               VONDA BARNHART, Appellant

                                               V.

                     SYLVIA MORALES AND LUIS PEREZ, Appellee


                          On Appeal from the 157th District Court
                                   Harris County, Texas
                            Trial Court Cause No. 2010-17655


                                           ORDER
       The reporter’s record in this case was due March 9, 2012, 2012. See Tex. R. App. P.
35.1. On March 8, 2012, this court was notified that no payment arrangements for the record had
been made. On March 20, 2012, a request for extension of time was filed by Sheri Ullrich. We
GRANT IN PART AND DENY IN PART the request and issue the following order.

       We order Sheri Ullrich, the official court reporter, to file the record in this appeal on or
before April 23, 2012.      No further extension will be entertained absent exceptional
circumstances. The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Sheri Ullrich does not timely
file the record as ordered, the Court may issue an order directing the trial court to conduct a
hearing to determine the reason for the failure to file the record.



                                           PER CURIAM